Citation Nr: 0506998	
Decision Date: 03/10/05    Archive Date: 03/21/05	

DOCKET NO.  00-13 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a refractive error. 

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus, to include entitlement to separate 
evaluations for each ear. 

3.  Entitlement to a total rating based on individual 
unemployability by reason of the severity of service-
connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1949 to September 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
VARO in Louisville, Kentucky, that denied entitlement to 
service connection for refractive disorder and a January 2003 
rating decision that denied entitlement to a disability 
rating in excess of 10 percent for tinnitus and denied 
entitlement to a total compensation rating based on 
unemployability.  The Board notes that the record reflects 
service connection is in effect for bilateral hearing loss, 
rated at 70 percent disabling; and tinnitus, rated as 
10 percent disabling.  The combined disability rating of 
70 percent has been in effect since July 9, 1999.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the claims at issue.  

2.  The veteran's refractive error and presbyopia are 
developmental in nature.  

3.  The veteran is receiving the maximum schedular evaluation 
for tinnitus.

4.  The veteran's service-connected disabilities, hearing 
loss and tinnitus, reasonably cause such significant 
impairment in his social and industrial functioning that he 
is not able to obtain or maintain gainful employment 
consistent with his background.  





CONCLUSIONS OF LAW

1.  A bilateral eye disability, claimed as vision impairment, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

2.  A disability rating in excess of 10 percent for tinnitus, 
to include a separate evaluation for each ear, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2004).

3.  The criteria for a total disability rating based upon 
individual unemployability due to service-connected 
disabilities are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining, and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided notice to 
the veteran regarding the VCAA in a January 2001 
communication.  Notice regarding the claim for a total 
compensation rating based on unemployability was provided in 
a November 2002 communication.  A detailed communication from 
the RO pertaining to the claim for service connection for a 
refractive disorder was provided in a January 2004 
communication.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412, 
422 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) Inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

With regard to the above, the Board notes that all known 
medical records are in the claims folder.  The veteran 
himself stated in a February 2001 communication that he had 
no additional evidence to submit in support of his claims and 
he wanted VA to make a decision on his claim as soon as 
possible.  In view of the foregoing, the Board finds that 
there is no prejudice to the veteran in proceeding with a 
decision at this time.  

The Board notes that all the VCAA essentially requires is 
that the duty to notify is satisfied and the claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The Board notes that VA medical records are in the claims 
file and have been reviewed by both the RO and the Board in 
connection with the claims.  Private medical records are also 
in the claims file.  For these reasons, the Board concludes 
that VA has more than fulfilled its duty to assist the 
veteran in this case.




Service Connection for a Refractive Error

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury in the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and an evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Under 38 C.F.R. § 3.303(c) (2004) congenital or developmental 
disorders, including refractive errors of the eyes, are not 
diseases or injuries for the purposes of VA disability 
compensation benefits. 

The veteran's service medical records have not been obtained, 
and they are presumed to have been destroyed in the 1973 fire 
at the National Personnel Records Center in St. Louis.  The 
Court has indicated that when a veteran's service records are 
presumed to have been destroyed in that fire, VA has a 
heightened obligation to explain its findings and 
conclusions, and to consider carefully the requirement that 
the benefit of the doubt be resolved in favor of the veteran.  
See Gregory v. Brown, 8 Vet. App. 563, 570 (1996); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). 

However, the Board does not read into O'Hare the presumption 
that the missing medical records would, if they still 
existed, necessarily support the claim.  Case law does not 
establish a heightened "benefit of the doubt," only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist a claimant in developing 
the claim, and to explain its decision when the veteran's 
medical records have been destroyed.  See Ussery v. Brown, 
8 Vet. App. 64 (1995).  Similarly, the case law does not 
lower the legal standard for submitting a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet. 
App. 46 (1996).  While it is unfortunate that the service 
medical records are not available, the appeal must be decided 
on the evidence of record.

Although the veteran's statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The available medical evidence indicates the veteran has been 
noted to have refractive error on post service evaluations.  
Refractive error of the eye is not a disease or injury within 
the meaning of applicable law providing for compensation 
benefits.  38 C.F.R. § 3.303(c).  As VA regulations do not 
allow service connection for a refractive error, the claim 
with respect to the veteran's vision impairment must be 
denied.  

Entitlement to a Disability Rating in Excess of 10 Percent 
for Tinnitus

By rating decision dated in November 2001, service connection 
was granted for tinnitus.  A 10 percent rating was assigned, 
effective July 9, 1999.  A June 2003 letter on behalf of the 
veteran requested separate 10 percent evaluations for each 
ear.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations generally.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2004).  

The veteran's tinnitus is rated under 38 C.F.R. § 4.87, 
Diagnostic Code 6260, which provides that a maximum 
10 percent evaluation is warranted for recurrent tinnitus.  
On a claim for an original or an increased rating, the 
claimant would generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38, (1993).  If a veteran is at the maximum 
evaluation and no other criteria are applicable, there is no 
case in controversy.  In order for a claim to proceed, there 
must be a benefit.  In this case, the maximum rating allowed 
for tinnitus under the applicable diagnostic code is 
10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As 
such, a higher schedular rating cannot be granted.  

The Board notes that the Rating Schedule explicitly prohibits 
pyramiding of disability evaluations under 38 C.F.R. § 4.14 
(2004).  VA has provided for separate ratings for "like 
organs" when it has intended to, and if separate ratings in 
the case of bilateral tinnitus were warranted, this would 
have been so provided.  See, e.g., 38 C.F.R. § 4.115(b), 
Diagnostic Code 7523 (2004) (providing separate ratings for 
atrophy of one testis and both testes), 38 C.F.R. § 4.115(b), 
Diagnostic Code 7524 (2004) (providing separate ratings for 
removal of one testis and both), at 38 C.F.R. § 4.116, 
Diagnostic Code 7626 (providing separate ratings for surgery 
on one breast and on both breasts).

VA considers tinnitus a single disability, whether heard in 
one ear, both ears, or somewhere undefined in the head; no 
matter where the condition is manifested, the average 
impairment of earning capacity is the same.  Therefore, a 
single rating for tinnitus is warranted.  While the Rating 
Schedule provides for separate ratings for some other ear 
disabilities, (See generally 38 C.F.R. § 4.87, Diagnostic 
Codes 6200-6210 (2004)), it specifically does not address a 
"bilateral" condition in Diagnostic Code 6260 for tinnitus.  
Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See Y T v. Brown, 9 Vet. App. 195, 196 
(1996).  Thus, the Board finds that either tinnitus is 
present or it is not, and that a single evaluation is 
appropriate whether it is perceived as being bilateral or 
unilateral.  

Effective June 13, 2003, the Board notes that Diagnostic 
Code 6260 was amended to state either more explicitly that 
only a single 10 percent evaluation will be assigned for 
tinnitus, whether it is perceived in one ear, both ears, or 
somewhere else in the head.  The Board notes that the claim 
for separate ratings for each ear was received on June 16, 
2003, just a few days subsequent to the effective date of the 
amendment.  

The Board therefore concludes that Diagnostic Code 6260 
provides for a maximum 10 percent rating for recurrent 
tinnitus, whether perceived as unilateral or bilateral.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260; Cromley v. Brown, 
7 Vet. App. 376, 378 (1995) (10 percent is the highest level 
possible under the regulations for tinnitus); see also 
Smith v. Brown, 7 Vet. App. 255, 259 (1994) (there is no 
statutory, regulatory, or case authority that requires the 
Board to make a determination of 10 percent for tinnitus for 
each ear).

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  Accordingly, the claim for an 
increased rating of more than 10 percent for tinnitus, to 
include separate evaluations for each ear, must be denied as 
a matter of law.

Entitlement to a Total Compensation Rating Based on 
Individual Unemployability

The veteran and his representative essentially contend that 
he is entitled to a total compensation rating based on 
unemployability because his service-connected bilateral 
hearing loss and tinnitus make it impossible for him to 
secure gainful employment consistent with his educational 
level and occupational history.  

The Board observes that the pertinent laws and regulations 
provide that a total compensation rating for unemployability 
may be assigned where the schedular rating is less than 
total, when it is found that the disabled veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability rated at 
60 percent or more, or as a result of two or more 
disabilities, provided that at least one disability is rated 
at 40 percent or more and there is sufficient additional 
service-connected disability to render a combined rating of 
70 percent or more.  See 38 C.F.R. § 4.16 (2004).

Consideration is given to such factors as the extent of the 
service-connected disability, the veteran's employment and 
educational background, and it must be shown that the 
service-connected disability produces unemployability without 
regard to any current disability or advancing age.  Marginal 
employment shall not be considered substantially gainful 
employment.  Marginal employment generally shall be deemed to 
exist when the veteran's earned annual income does not exceed 
the amount established by the U.S. Census Bureau as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts-found basis (including but 
not limited to employment in a protected environment such as 
a family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.  See also 38 C.F.R. §§ 3.321, 
3.340, 3.341 (2004).

A review of the evidence of record indicates the veteran is 
service-connected for bilateral hearing loss, currently 
evaluated as 70 percent disabling, and for tinnitus, 
currently evaluated as 10 percent disabling.

In his application for increased compensation based on 
unemployability dated in December 2001, the veteran indicated 
he had a ninth grade education.  He stated that he last 
worked on a full-time basis in December 1997.  He had worked 
as a spot welder from 1958 to 1997 for the same manufacturing 
company.  He indicated he had not left the job because of his 
disability and he stated he did not expect to receive 
disability retirement benefits.  He added that he had not 
tried to obtain employment since he became too disabled to 
work.

The pertinent evidence of record includes the report of a 
general medical examination accorded the veteran by VA in 
December 2002.  The veteran reported that he retired in 1998 
as a spot welder.  The veteran stated that he rode a bike 
regularly and even rode one to work for the 38 years he was 
employed as a spot welder.  He continued to ride outdoors 
from 10 to 20 minutes when he went riding.  He also walked 
frequently up to one hour in his neighborhood.  Examination 
diagnoses included bilateral hearing loss and tinnitus.  Also 
diagnosed were hiatal hernia and gastroesophageal reflux 
disease, by history.

Subsequent medical records disclose the presence of various 
disabilities, including congestive heart failure, 
hypertension, and otitis media.

The veteran was accorded an audiometric examination by VA in 
August 2004.  The claims folder was reviewed by the examiner.  
The veteran stated he had the most difficulty understanding 
conversation in the presence of background noise.  He stated 
that following service he worked for about 38 years as a 
welder in a factory that manufactured commercial dryers.  He 
also indicated he had experienced intermittent tinnitus since 
the 1950's.

The test results showed a profound, mixed hearing loss 
bilaterally.  Speech discrimination score was 96 percent for 
the left ear and 40 percent for the right ear.  The examiner 
noted the veteran was able to communicate effectively during 
the evaluation process with the use of his hearing aids.  She 
stated that as a result of the examination, it was her 
opinion the veteran "could communicate and maintain 
employment in a relatively quiet work environment."

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence reasonably supports the claim 
of entitlement to a total disability rating based on 
unemployability.  Specifically, the Board observes that the 
veteran meets the schedular criteria for unemployability in 
that his service-connected bilateral hearing loss is 
currently rated as 70 percent disability.  While a VA 
examiner recently opined that the veteran could work despite 
his severe hearing loss and tinnitus, she acknowledged there 
should be restriction of any possible employment to a quiet 
environment.  This would be most difficult to require 
considering the veteran's limited education and his work 
history exclusively as a welder, a profession that makes it 
hard to avoid noise in the work area.  Given this background, 
it clearly raises a reasonable doubt as to the impact on the 
veteran's employability caused by his service connected 
hearing loss.  Under such circumstances, the veteran is given 
the benefit of the doubt.  Therefore, the Board finds that 
the service connected disabilities reasonably prevent gainful 
employment.


ORDER

Service connection for refractive error is denied.

A disability rating in excess of 10 percent for tinnitus is 
denied.

Entitlement to a total disability rating based on individual 
unemployability is granted.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


